EXHIBIT 10.1

REPUBLIC BANCORP, INC.

RIGHT OF FIRST OFFER AGREEMENT

This Right of First Offer Agreement (the “Agreement”) is made and entered into
effective as of September 19, 2007, by and among Republic Bancorp, Inc., a
Kentucky corporation (the “Company”), 601 West Market Street, Louisville,
Kentucky 40202, and Teebank Family Limited Partnership (the “Shareholder”), a
Kentucky limited partnership, 601 West Market Street, Louisville, Kentucky
40202.

Recitals


A.                                   THE SHAREHOLDER IS THE OWNER OF OVER 6
MILLION SHARES OF THE CLASS A COMMON STOCK (THE “CLASS A STOCK”) OF THE COMPANY.


B.                                     THE COMPANY AND THE SHAREHOLDER DESIRE TO
ENTER INTO THIS AGREEMENT TO PROVIDE FOR ORDER AND CONTINUITY IN THE SUCCESSION
OF THE OWNERSHIP AND MANAGEMENT OF THE COMPANY.


C.                                     UPON THE DATE OF DEATH (THE “TRIGGER
DATE”) OF THE SECOND TO DIE OF THE SPOUSES, BERNARD M. AND JEAN S. TRAGER (THE
“TRAGERS”), THAT PERSON’S ESTATE WILL BE SUBJECT TO A SIGNIFICANT ESTATE TAX
LIABILITY UNDER CURRENT ESTATE TAX LAWS, RELATED IN LARGE PART TO THE VALUE OF
STOCK IN THE COMPANY HELD BY THEM OUTRIGHT AND VIA INTERESTS IN OTHER ENTITIES
LIKE THE SHAREHOLDER.


D.                                    THE SHAREHOLDER’S GRANT TO THE COMPANY OF
A RIGHT OF FIRST OFFER MAY ALLOW THE COMPANY TO PREVENT A LARGE BLOCK OF CLASS A
STOCK BEING SOLD AT ONE TIME ON THE OPEN MARKET, AND THE POSSIBLE DETRIMENTAL
EFFECTS OF SUCH A SALE.


E.                                      THE COMPANY ALSO DESIRES TO ENTER INTO
THIS AGREEMENT TO HAVE THE POTENTIAL ABILITY TO PURCHASE THE SHARES AS AN
INVESTMENT AND THEN TO EITHER RETIRE THEM OR USE THEM TO FUND EMPLOYEE BENEFIT
AND INCENTIVE COMPENSATION ARRANGEMENTS THAT THE COMPANY HAS ESTABLISHED FOR ITS
EMPLOYEES AND DIRECTORS, WHICH ULTIMATELY PROMOTE THE GROWTH AND PROFITABILITY
OF THE COMPANY.

Agreement

In consideration of the premises and the mutual covenants and obligations
hereinafter set forth, the parties agree as follows:

1


--------------------------------------------------------------------------------


Section 1—Definitions


1.1           “CHANGE IN CONTROL” SHALL HAVE THE MEANING GIVEN THAT TERM IN THE
REPUBLIC BANCORP, INC. 2005 STOCK INCENTIVE PLAN, AS SUCH PLAN MAY BE AMENDED
FROM TIME TO TIME.


1.2           “FAIR MARKET VALUE” SHALL MEAN AS OF ANY DATE, THE VALUE OF A
SHARE OF CLASS A STOCK DETERMINED AS FOLLOWS:


(A)             IF THE SHARES OF CLASS A STOCK ARE LISTED ON ANY ESTABLISHED
STOCK EXCHANGE OR A NATIONAL MARKET SYSTEM, INCLUDING, WITHOUT LIMITATION, THE
NASDAQ GLOBAL SELECT MARKET (“NASDAQ”), ITS FAIR MARKET VALUE SHALL BE THE
AVERAGE OF THE CLOSING MARKET PRICES OF THE CLASS A STOCK AS REPORTED ON THE 20
BUSINESS DAYS BEFORE THE DATE OF DETERMINATION, AS QUOTED ON SUCH SYSTEM OR
EXCHANGE, OR THE EXCHANGE WITH THE GREATEST VOLUME OF TRADING IN CLASS A STOCK
FOR THE LAST MARKET TRADING DAY BEFORE THE DATE OF DETERMINATION, AS REPORTED IN
ANY RELIABLE SECURITIES QUOTATION SOURCE; OR


(B)             IF THE SHARES OF CLASS A STOCK ARE REGULARLY QUOTED BY A
RECOGNIZED SECURITIES DEALER BUT SELLING PRICES ARE NOT REPORTED, ITS FAIR
MARKET VALUE SHALL BE THE MEAN BETWEEN THE HIGH BID AND LOW ASKED PRICES FOR THE
SHARES FOR THE LAST 20 BUSINESS DAYS BEFORE THE DATE OF DETERMINATION, AS
REPORTED IN ANY RELIABLE SECURITIES QUOTATION SOURCE; AND


(C)             IF AND TO THE EXTENT ANY STOCK SPLITS, STOCK DIVIDENDS OR
SIMILAR CHANGES IN CAPITAL STRUCTURE OCCUR BETWEEN THE DATES FROM WHICH MARKET
PRICES ARE AVERAGED HEREUNDER, THE AVERAGE SHALL BE PROPORTIONATELY ADJUSTED TO
REFLECT SUCH CHANGES.


1.3           “OFFER PERIOD” SHALL MEAN THE 9-MONTH PERIOD BEGINNING ON THE
TRIGGER DATE AND ENDING ON THE NINTH MONTH ANNIVERSARY THEREOF.


1.4           “SHARES” SHALL MEAN 1,000,000 (AS ADJUSTED PURSUANT TO SECTION
2.6) SHARES OF THE CLASS A STOCK.


1.5           “TRANSFER” MEANS ANY SALE, TRANSFER OR OTHER DISPOSITION OF ANY
SHARES OF CLASS A STOCK, OR OF ANY INTEREST IN SUCH SHARES OF CLASS A STOCK,
WHETHER VOLUNTARY OR BY OPERATION OF LAW.

Section 2 —Option to Purchase at Death

2.1           GENERALLY.  DURING THE OFFER PERIOD, ANY TRANSFER OF ANY OF THE
SHARES BY THE SHAREHOLDER, OTHER THAN ACCORDING TO THE TERMS OF THIS AGREEMENT,
SHALL BE VOID AND TRANSFER NO RIGHT, TITLE OR INTEREST IN OR TO ANY SUCH SHARES
TO THE PURPORTED TRANSFEREE.

2.2           PERMITTED TRANSFERS.  FROM THE DATE HEREOF UNTIL THE TRIGGER DATE,
THERE ARE NO RESTRICTIONS HEREUNDER UPON THE TRANSFER OF THE SHARES AND A
TRANSFEREE OF THE SHARES WILL RECEIVE THEM FREE AND CLEAR OF ANY RESTRICTIONS
HEREUNDER. DURING THE OFFER PERIOD, THE SHAREHOLDER MAY TRANSFER, WITHOUT
COMPLIANCE WITH SECTIONS 2.3 THROUGH 2.5 OF THIS AGREEMENT, ANY OR ALL OF THE
SHARES TO AN AFFILIATE OF THE TRAGERS’ DESCENDENTS OR TO A TRUST ESTABLISHED FOR
THE BENEFIT THEREOF, OR DISPOSE OF THEM PURSUANT TO A JUDICIAL DECREE OR ORDER
(PROVIDED THAT, IN EACH SUCH CASE, THE

2


--------------------------------------------------------------------------------


COMPANY RECEIVES WRITTEN NOTICE OF SUCH TRANSFER, THAT THIS AGREEMENT SHALL BE
BINDING UPON EACH SUCH TRANSFEREE AND, BEFORE THE COMPLETION OF SUCH TRANSFER,
EACH TRANSFEREE OR HIS OR HER LEGAL REPRESENTATIVE SHALL HAVE EXECUTED DOCUMENTS
ASSUMING THE OBLIGATIONS OF THE TRANSFERRING SHAREHOLDER UNDER THIS AGREEMENT
WITH RESPECT TO THE TRANSFERRED SHARES OF CLASS A STOCK).

2.3           OFFER FOR SALE; NOTICE OF PROPOSED SALE.  DURING THE OFFER PERIOD,
IF THE SHAREHOLDER DESIRES TO TRANSFER ANY OF THE SHARES IN ANY TRANSACTION
OTHER THAN PURSUANT TO SECTION 2.2 OF THIS AGREEMENT, THE SHAREHOLDER SHALL
FIRST DELIVER WRITTEN NOTICE OF SUCH DESIRE TO DO SO (THE “NOTICE”) TO THE
COMPANY. THE NOTICE SHALL INCLUDE: (I) THE NUMBER OF SHARES THE SHAREHOLDER
PROPOSES TO TRANSFER (THE “SHARES PROPOSED FOR TRANSFER”), (II) THE
SHAREHOLDER’S COVENANT TO SELL THE SHARES PROPOSED FOR TRANSFER FOR
CONSIDERATION (THE “PURCHASE PRICE”) EQUAL TO THEIR FAIR MARKET VALUE AS OF THE
DATE OF CLOSING (AS DEFINED BELOW), SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, AND (III) ANY OTHER MATERIAL TERMS AND CONDITIONS OF THE PROPOSED
TRANSACTION.

2.4           OPTION TO PURCHASE.


(A)             THE COMPANY SHALL HAVE THE OPTION (THE “OPTION”) TO PURCHASE ALL
OF THE SHARES PROPOSED FOR TRANSFER FOR THE CONSIDERATION PER SHARE AND ON THE
TERMS AND CONDITIONS SPECIFIED IN THE NOTICE. THE OPTION MUST BE EXERCISED NO
LATER THAN 20 BUSINESS DAYS AFTER SUCH NOTICE HAS BEEN DELIVERED, SUBJECT TO
SATISFACTION OF ANY REQUIRED REGULATORY NOTICE REQUIREMENTS AND RECEIPT OF ALL
REQUIRED REGULATORY APPROVALS WITHIN 60 DAYS OF THE OPTION EXERCISE. THE OPTION
SHALL BE EXERCISED BY DELIVERY OF WRITTEN NOTICE TO THE SHAREHOLDER.


(B)             IF THE COMPANY DULY EXERCISES ITS OPTION TO PURCHASE THE SHARES
PROPOSED FOR TRANSFER, THE CLOSING OF SUCH PURCHASE (THE “CLOSING”) SHALL TAKE
PLACE AT THE OFFICES OF THE COMPANY ON A SINGLE DATE AGREED TO BETWEEN THE
SHAREHOLDER AND THE COMPANY, WHICH DATE SHALL BE NOT LATER THAN 60 DAYS AFTER
THE DATE OF OPTION EXERCISE.


(C)             IF THE COMPANY FAILS TO TIMELY EXERCISE ITS OPTION TO PURCHASE
THE SHARES PROPOSED FOR TRANSFER, DURING THE REMAINING TERM OF THIS AGREEMENT
THE SHAREHOLDER MAY TRANSFER THE SHARES PROPOSED FOR TRANSFER IN ACCORDANCE WITH
THE MATERIAL TERMS AND CONDITIONS OF THE PROPOSED TRANSFER SET FORTH IN THE
NOTICE AT A PER SHARE PRICE NOT LESS THAN 95% OF THE FAIR MARKET VALUE PER SHARE
ON THE NOTICE DATE.


(D)             NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE
SHAREHOLDER SHALL NOT BE REQUIRED TO SELL THE SHARES PROPOSED FOR TRANSFER IF
THE FAIR MARKET VALUE PER SHARE ON THE CLOSING DATE IS LESS THAN 95% OF THE FAIR
MARKET VALUE PER SHARE ON THE NOTICE DATE.

2.5           OPTION EXERCISE.  THE OPTION SHALL BE EXERCISED IF, AND ONLY IF, A
MAJORITY OF THE COMPANY’S INDEPENDENT DIRECTORS (AS DEFINED UNDER ITEM 407(A) OF
REGULATION S-K OF THE SECURITIES AND EXCHANGE COMMISSION, OR ANY SUCCESSOR
REGULATION) DETERMINE AT THE TIME THAT EXERCISE OF THE OPTION IS IN THE
COMPANY’S BEST INTERESTS, FOLLOWING CONSULTATION WITH LEGAL AND FINANCIAL
ADVISERS AS THE INDEPENDENT DIRECTORS DETERMINE APPROPRIATE.

2.6           ADJUSTMENTS IN NUMBER OF SHARES SUBJECT TO THE OPTION.  IN THE
EVENT OF ANY MERGER, REORGANIZATION, CONSOLIDATION, RECAPITALIZATION,
SEPARATION, LIQUIDATION, STOCK DIVIDEND,

3


--------------------------------------------------------------------------------


SPLIT-UP, SHARE COMBINATION, OR OTHER CHANGE IN THE CORPORATE STRUCTURE OF THE
COMPANY AFFECTING THE NUMBER OF OUTSTANDING SHARES OF ITS STOCK OR THE KIND OF
SHARES OR SECURITIES, AN APPROPRIATE AND PROPORTIONATE ADJUSTMENT SHALL BE MADE
IN THE NUMBER AND KIND OF SHARES WHICH MAY BE DELIVERED UNDER THE THIS
AGREEMENT.  IF THE COMPANY SHALL AT ANY TIME MERGE OR CONSOLIDATE WITH OR INTO
ANOTHER CORPORATION OR ASSOCIATION, SHARES SUBJECT TO THIS AGREEMENT SHALL
THEREAFTER BE THE SECURITIES OR PROPERTY TO WHICH THE SHAREHOLDER WOULD HAVE
BEEN ENTITLED UPON SUCH MERGER OR CONSOLIDATION.

Section 3 — Time and Manner of Payment

3.1           PAYMENT IN CASH; CLOSING.  THE COMPANY SHALL PAY THE PURCHASE
PRICE FOR THE SHARES PROPOSED FOR TRANSFER IN CASH OR OTHER IMMEDIATELY
AVAILABLE FUNDS ON THE CLOSING DATE, WHICH DATE MAY OCCUR AFTER THE END OF THE
OFFER PERIOD.

3.2           INSURANCE.  THE COMPANY MAY PROCURE AND MAINTAIN ON THE LIFE OF
EITHER OR BOTH OF THE TRAGERS POLICIES OF INSURANCE IN ORDER TO FACILITATE THE
PURCHASE OF THE SHARES HEREUNDER, AND THE TRAGERS HEREBY AGREE TO COOPERATE IN
THE PURCHASE OF SUCH INSURANCE AND CONSENT TO ITS PURCHASE IF AND AS REASONABLY
REQUESTED BY THE COMPANY TO DO SO.

Section 4 — Representations and Warranties

4.1           REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER.  THE SHAREHOLDER
HEREBY REPRESENTS AND WARRANTS TO THE COMPANY:


(A)             THE SHAREHOLDER HAS, AND WILL TRANSFER AND DELIVER TO THE
COMPANY UPON ANY PURCHASE HEREUNDER, GOOD AND MARKETABLE TITLE TO THE SHARES
FREE AND CLEAR OF ALL LIENS, SECURITY INTERESTS, CLAIMS AND ENCUMBRANCES
WHATSOEVER.


(B)             THERE ARE NOT, AND WILL NOT BE AT THE CLOSING, ANY OUTSTANDING
OPTIONS, AGREEMENTS OR OTHER RIGHTS ENTITLING ANYONE TO PURCHASE ANY OF THE
SHARES, EXCEPT AS SET FORTH IN THIS AGREEMENT.


(C)             THE SHAREHOLDER HAS, AND UPON ANY DELIVERY OF THE SHARES WILL
HAVE, FULL RIGHT, POWER, AUTHORITY AND/OR CAPACITY, AS APPLICABLE, TO EXECUTE
THIS AGREEMENT AND PERFORM THE SHAREHOLDER’S OBLIGATIONS HEREUNDER.  THIS
AGREEMENT CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE SHAREHOLDER,
ENFORCEABLE AGAINST THE SHAREHOLDER IN ACCORDANCE WITH ITS TERMS.


(D)             NONE OF THE SHARES ARE, OR UPON ANY DELIVERY OF THE SHARES WILL
BE, SUBJECT TO ANY STOCK RESTRICTION, STOCK PURCHASE OR STOCK REDEMPTION
AGREEMENT, OR TO ANY OTHER RESTRICTION ON TRANSFER WHATSOEVER EXCEPT SUCH
RESTRICTIONS AS MAY EXIST UNDER APPLICABLE FEDERAL OR STATE SECURITIES LAWS AND
THIS AGREEMENT.


(E)             THE SHAREHOLDER HAS SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL
AND BUSINESS MATTERS THAT THE SHAREHOLDER IS CAPABLE OF EVALUATING THE MERITS
AND RISKS OF GRANTING THIS OPTION TO PURCHASE THE SHARES.

4


--------------------------------------------------------------------------------


4.2           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY
REPRESENTS AND WARRANTS TO THE SHAREHOLDER AS FOLLOWS:


(A)             THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THIS
AGREEMENT AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY ARE WITHIN THE COMPANY’S CORPORATE POWERS AND HAVE BEEN DULY AUTHORIZED
BY ALL NECESSARY CORPORATE ACTION ON THE PART OF THE COMPANY.  THIS AGREEMENT
HAS BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY AND CONSTITUTES THE LEGAL,
VALID AND BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN
ACCORDANCE WITH ITS TERMS.


(B)             THERE ARE NO CLAIMS OF ANY KIND OR ANY ACTIONS, SUITS,
PROCEEDINGS, ARBITRATIONS OR INVESTIGATIONS PENDING OR, TO THE COMPANY’S
KNOWLEDGE, THREATENED IN ANY COURT OR BEFORE ANY GOVERNMENTAL AGENCY OR
INSTRUMENTALITY OR ARBITRATION PANEL OR OTHERWISE WHICH WOULD PREVENT THE
PERFORMANCE OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, OR
WHICH DECLARE THE SAME UNLAWFUL OR CAUSE THE RESCISSION THEREOF.

4.3           SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS
AND WARRANTIES OF THE SHAREHOLDER MADE IN THIS AGREEMENT SHALL SURVIVE THE
DELIVERY OF THE SHARES BY THE SHAREHOLDER AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREIN, AND ANY INVESTIGATION MADE BY ANY PARTY
HERETO.

Section 5—Legend

Upon the Trigger Date, the following legend shall immediately be placed upon
each certificate evidencing the Shares:

A Right of First Offer Agreement dated as of September 19, 2007 has been entered
into by the Shareholder and the Company and has been delivered to the Secretary
to be kept on file at the Company’s registered office. That agreement sets forth
restrictions on the transfer of the shares represented by this certificate.

If the Shareholder does not have sufficient shares then certificated (as opposed
to being held in “book entry” form), then the Shareholder hereby covenants and
agrees to instruct its broker to have the Shares governed by this Agreement
separately certificated, so that such legend can be placed on the certificate,
and agrees and understands that the Company will advise the Company’s transfer
agent of the legend and restriction on the Shares represented by that
certificate.

Section 6 — Miscellaneous

6.1           Notices.  Any notice required or permitted to be given under this
Agreement shall be deemed sufficiently given for all purposes when
hand-delivered, sent by confirmed facsimile or when mailed by registered mail,
postage prepaid and return receipt requested, addressed to the intended
recipient at (a) the intended recipient’s address as set forth in the preamble
to this Agreement, or (b) such other address as the intended recipient shall
specify by written notice to

5


--------------------------------------------------------------------------------


the other parties hereto, and to the following advisors (or their substitutes,
per notice from any party):

If to the Shareholder, also to:

Sheldon G. Gilman

 

 

Lynch, Cox, Gilman & Mahan P.S.C.

 

 

500 West Jefferson St.

 

 

Suite 2100

 

 

Louisville KY 40202

 

 

 

 

If to the Company, also to:

R. James Straus

 

 

Frost Brown Todd LLC

 

 

400 West Market Street, 32nd Floor

 

 

Louisville, KY 40202-3363

 

6.2           Amendment or Termination.  This Agreement may be amended only in a
written amendment executed by the Company and the Shareholder and Jean and
Bernard Trager, or the survivor of them, as third party beneficiaries hereof. 
This Agreement shall terminate and be of no further force or effect on the first
to occur of the following:  (i) a Change in Control of the Company, (ii) the
Company’s duty to file reports required under Section 13(a) or Section 15(d) of
the Securities Exchange Act of 1934 is suspended, or (iii) 14 months following
the Trigger Date.  In addition, the Shareholder may terminate this Agreement
following a material change in the anticipated impact of the estate tax laws and
regulations upon the Tragers or their estates.

6.3           Remedy at Law.  The Shareholder and the Company agree and declare
that it is impossible to measure in money the damages that will occur if any
party to this Agreement fails to perform that party’s duties under this
Agreement.  Accordingly, it is agreed that no party in any action or proceeding
to enforce any provision of this Agreement will assert any contention that there
is an adequate remedy at law for the default upon which such action or
proceeding is based.

6.4           Benefit; Assignment.  This Agreement shall benefit and bind (a)
the Company, its successors and assigns and (b) the Shareholder and the
Shareholder’s partners, beneficiaries and assigns.  The Company may assign its
option to purchase Shares hereunder to any party it may select, without the
prior written consent of the Shareholder.  Except as permitted under Section
2.2, the Shareholder may only assign its obligations hereunder with the express
written consent of the Company, which consent may be withheld if the original
purposes for the Agreement are no longer served, in the Company’s sole judgment,
by assignment hereof.

6.5           Headings.  The headings used in this Agreement have been included
for ease of reference, and shall not be considered in the interpretation or
construction of this Agreement.

6.6           Severability.  If any provision of this Agreement or its
application shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of all other applications of that
provision and of all other provisions and applications hereof shall not in any
way be affected or impaired.  If any court shall determine that any provision of
this Agreement is in any way unenforceable, such provision shall be reduced to
whatever extent is necessary to make such provision enforceable.

6


--------------------------------------------------------------------------------


6.7           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior and other understandings with respect to the subject matter hereof.

6.8           Governing Law.  The laws of the Commonwealth of Kentucky shall
govern the validity, construction, interpretation and enforcement of this
Agreement.

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date set forth in the preamble hereto, but actually on the dates set forth
below, with the Tragers’ execution and delivery for the sole purpose of agreeing
to Section 3.2 hereof.

REPUBLIC BANCORP, INC.

 

TEEBANK FAMILY LIMITED

 

 

PARTNERSHIP

 

 

 

 

 

 

 

 

 

 

By

/s/ Kevin Sipes

 

By

/s/ Steven E. Trager

 

 

 

Steven E. Trager, General Partner

 

 

 

 

 

Title:

Executive Vice President & Chief

Date:

/s/ September 19, 2007

 

Financial Officer

 

 

 

 

 

 

 

 

Date:

/s/ September 19, 2007

 

 

 

 

 

By

/s/ Jean S. Trager

 

 

 

Jean S. Trager Trust, General Partner

 

 

 

 

 

 

 

Date:

/s/ September 19, 2007

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Steven E. Trager

 

 

 

Steven E. Trager, Trustee

 

 

 

 

 

 

 

Date:

/s/ September 19, 2007

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Bernard M. Trager

 

 

Bernard M. Trager

 

 

 

 

 

 

 

 

 

 

 

 

Date:

/s/ September 19, 2007

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Jean S. Trager

 

 

Jean S. Trager

 

 

 

 

 

 

 

 

 

 

 

 

Date:

/s/ September 19, 2007

 

 

 

 

 

 

 

8


--------------------------------------------------------------------------------